


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Mark
Ethier (“Employee”) and HSN General Partner LLC, a Delaware limited liability
company (the “Company”), and is effective December 1, 2004 (the “Effective
Date”).

 

WHEREAS, the Company desires to establish its right to the services of Employee,
in the capacity described below, on the terms and conditions hereinafter set
forth, and Employee is willing to accept such employment on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

 

1A.                             EMPLOYMENT.  The Company agrees to employ
Employee as Chief Operations Officer, and Employee accepts and agrees to such
employment.  During Employee’s employment with the Company, Employee shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Employee’s position
and shall render such services on the terms set forth herein.  During Employee’s
employment with the Company, Employee shall report directly such person(s) as
from time to time may be designated by the Company (hereinafter referred to as
the “Reporting Officer”).  Employee shall have such powers and duties with
respect to the Company as may reasonably be assigned to Employee by the
Reporting Officer, to the extent consistent with Employee’s position and
status.  Employee agrees to devote all of Employee’s working time, attention and
efforts to the Company and to perform the duties of Employee’s position in
accordance with the Company’s policies as in effect from time to time. 
Employee’s principal place of employment shall be the Company’s offices located
in St. Petersburg, Florida.

 

2A.                             TERM OF AGREEMENT.  The term (“Term”) of this
Agreement shall commence on the Effective Date and shall continue until March 
1, 2008, unless sooner terminated in accordance with the provisions of Section 1
of the Standard Terms and Conditions attached hereto.

 

3A.                             COMPENSATION.

 


(A)                                  BASE SALARY.  DURING THE TERM OF THIS
AGREEMENT, THE COMPANY SHALL PAY EMPLOYEE AN ANNUAL BASE SALARY OF $360,000
THROUGH FEBRUARY 28, 2005 AND THEN EFFECTIVE MARCH 1, 2005 AN ANNUAL BASE SALARY
OF $400,000 FOR THE REMAINDER OF THE TERM  (THE “BASE SALARY”), PAYABLE IN EQUAL
BIWEEKLY INSTALLMENTS OR IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE AS IN
EFFECT FROM TIME TO TIME.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM “BASE
SALARY” SHALL REFER TO BASE SALARY AS IN EFFECT FROM TIME TO TIME.


 


(B)                                 DISCRETIONARY BONUS.  DURING THE TERM,
EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE DISCRETIONARY ANNUAL BONUSES.


 


(C)                                  BENEFITS.  FROM THE EFFECTIVE DATE THROUGH
THE DATE OF TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN ANY WELFARE, HEALTH AND
LIFE INSURANCE AND PENSION BENEFIT AND INCENTIVE PROGRAMS

 

--------------------------------------------------------------------------------


 


AS MAY BE ADOPTED FROM TIME TO TIME BY THE COMPANY ON THE SAME BASIS AS THAT
PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF THE COMPANY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING
BENEFITS:


 


(I)                                     REIMBURSEMENT FOR BUSINESS EXPENSES. 
DURING THE TERM, THE COMPANY SHALL REIMBURSE EMPLOYEE FOR ALL REASONABLE AND
NECESSARY EXPENSES INCURRED BY EMPLOYEE IN PERFORMING EMPLOYEE’S DUTIES FOR THE
COMPANY, ON THE SAME BASIS AS SIMILARLY SITUATED EMPLOYEES AND IN ACCORDANCE
WITH THE COMPANY’S POLICIES AS IN EFFECT FROM TIME TO TIME.


 


(II)                                  PAID TIME OFF (“PTO”).  DURING THE TERM,
EMPLOYEE SHALL BE ENTITLED TO PAID TIME OFF PER YEAR, IN ACCORDANCE WITH THE
PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY APPLICABLE TO SIMILARLY
SITUATED EMPLOYEES OF THE COMPANY GENERALLY.


 

4A.                             NOTICES.  All notices and other communications
under this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested or hand delivery
acknowledged in writing by the recipient personally, and shall be deemed to have
been duly given three days after mailing or immediately upon duly acknowledged
hand delivery to the respective persons named below:

 

If to the Company:

 

HSN General Partner LLC

 

 

1 HSN Drive

 

 

St. Petersburg, FL 33729

 

 

Attention: General Counsel

 

 

 

If to Employee:

 

Mark Ethier

 

 

4309 Beach Park Drive

 

 

Tampa, FL 33609

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.                             GOVERNING LAW; JURISDICTION.  This Agreement and
the legal relations thus created between the parties hereto shall be governed by
and construed under and in accordance with the internal laws of the State of
Florida without reference to the principles of conflicts of laws.  Any and all
disputes between the parties which may arise pursuant to this Agreement will be
heard and determined before an appropriate federal court in Pinellas or
Hillsborough Counties or, if not maintainable therein, then in an appropriate
Florida state court.  The parties acknowledge that such courts have jurisdiction
to interpret and enforce the provisions of this Agreement, and the parties
consent to, and waive any and all objections that they may have as to, personal
jurisdiction and/or venue in such courts.

 

6A.                             COUNTERPARTS.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.  Employee expressly
understands and acknowledges that the Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and enforceable provisions of this Agreement.  References to “this

 

2

--------------------------------------------------------------------------------


 

Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and Employee has executed and
delivered this Agreement on December 1st, 2004.

 

 

HSN GENERAL PARTNER LLC

 

 

 

 

 

 /s/ Lisa Letizo

 

By:  Lisa Letizio

 

Title:  Executive VP Human Resources

 

 

 

 /s/ Mark Ethier

 

MARK ETHIER

 

3

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 


1.                                       TERMINATION OF EMPLOYEE’S EMPLOYMENT.


 


(A)                                  DEATH.  IN THE EVENT EMPLOYEE’S EMPLOYMENT
HEREUNDER IS TERMINATED BY REASON OF EMPLOYEE’S DEATH, THE COMPANY SHALL PAY
EMPLOYEE’S DESIGNATED BENEFICIARY OR BENEFICIARIES, WITHIN 30 DAYS OF EMPLOYEE’S
DEATH IN A LUMP SUM IN CASH, EMPLOYEE’S BASE SALARY THROUGH THE END OF THE MONTH
IN WHICH DEATH OCCURS AND ANY ACCRUED OBLIGATIONS (AS DEFINED IN PARAGRAPH
1(F) BELOW).


 


(B)                                 DISABILITY.  IF, AS A RESULT OF EMPLOYEE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS (“DISABILITY”), EMPLOYEE SHALL HAVE
BEEN ABSENT FROM THE FULL-TIME PERFORMANCE OF EMPLOYEE’S DUTIES WITH THE COMPANY
FOR A PERIOD OF FOUR CONSECUTIVE MONTHS AND, WITHIN 30 DAYS AFTER WRITTEN NOTICE
IS PROVIDED TO EMPLOYEE BY THE COMPANY (IN ACCORDANCE WITH SECTION 6 HEREOF),
EMPLOYEE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF EMPLOYEE’S
DUTIES, EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED BY THE
COMPANY FOR DISABILITY.  DURING ANY PERIOD PRIOR TO SUCH TERMINATION DURING
WHICH EMPLOYEE IS ABSENT FROM THE FULL-TIME PERFORMANCE OF EMPLOYEE’S DUTIES
WITH THE COMPANY DUE TO DISABILITY, THE COMPANY SHALL CONTINUE TO PAY EMPLOYEE’S
BASE SALARY AT THE RATE IN EFFECT AT THE COMMENCEMENT OF SUCH PERIOD OF
DISABILITY, OFFSET BY ANY AMOUNTS PAYABLE TO EMPLOYEE UNDER ANY DISABILITY
INSURANCE PLAN OR POLICY PROVIDED BY THE COMPANY.  UPON TERMINATION OF
EMPLOYEE’S EMPLOYMENT DUE TO DISABILITY, THE COMPANY SHALL PAY EMPLOYEE WITHIN
30 DAYS OF SUCH TERMINATION (I) EMPLOYEE’S BASE SALARY THROUGH THE END OF THE
MONTH IN WHICH TERMINATION OCCURS IN A LUMP SUM IN CASH, OFFSET BY ANY AMOUNTS
PAYABLE TO EMPLOYEE UNDER ANY DISABILITY INSURANCE PLAN OR POLICY PROVIDED BY
THE COMPANY; AND (II) ANY ACCRUED OBLIGATIONS (AS DEFINED IN PARAGRAPH
1(F) BELOW).


 


(C)                                  TERMINATION FOR CAUSE.  THE COMPANY MAY
TERMINATE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT FOR CAUSE AT ANY TIME PRIOR
TO THE EXPIRATION OF THE TERM.   AS USED HEREIN, “CAUSE” SHALL MEAN:   (I) THE
PLEA OF GUILTY OR NOLO CONTENDERE TO, OR CONVICTION FOR, THE COMMISSION OF A
FELONY OFFENSE BY EMPLOYEE; PROVIDED, HOWEVER, THAT AFTER INDICTMENT, THE
COMPANY MAY SUSPEND EMPLOYEE FROM THE RENDITION OF SERVICES, BUT WITHOUT
LIMITING OR MODIFYING IN ANY OTHER WAY THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT; (II) A MATERIAL BREACH BY EMPLOYEE OF A FIDUCIARY DUTY OWED TO THE
COMPANY; (III) A MATERIAL BREACH BY EMPLOYEE OF ANY OF THE COVENANTS MADE BY
EMPLOYEE IN SECTION 2 HEREOF; (IV) THE WILLFUL OR GROSS NEGLECT BY EMPLOYEE OF
THE MATERIAL DUTIES REQUIRED BY THIS AGREEMENT; OR (V) A VIOLATION OF ANY
COMPANY POLICY PERTAINING TO ETHICS, WRONGDOING OR CONFLICTS OF INTEREST.  IN
THE EVENT OF  EMPLOYEE’S TERMINATION FOR CAUSE, THIS AGREEMENT SHALL TERMINATE
WITHOUT FURTHER OBLIGATION BY THE COMPANY, EXCEPT FOR THE PAYMENT OF ANY ACCRUED
OBLIGATIONS (AS DEFINED IN PARAGRAPH 1(F) BELOW).


 


(D)                                 TERMINATION BY THE COMPANY OTHER THAN FOR
DEATH, DISABILITY OR CAUSE.  IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR ANY REASON OTHER THAN EMPLOYEE’S DEATH OR DISABILITY OR FOR CAUSE,
THEN (I) THE COMPANY SHALL PAY EMPLOYEE THE BASE SALARY THROUGH THE END OF THE
TERM OVER THE COURSE OF THE THEN REMAINING

 

--------------------------------------------------------------------------------


 


TERM; AND (II) THE COMPANY SHALL PAY EMPLOYEE WITHIN 30 DAYS OF THE DATE OF SUCH
TERMINATION IN A LUMP SUM IN CASH ANY ACCRUED OBLIGATIONS (AS DEFINED IN
PARAGRAPH 1(F) BELOW).  THE PAYMENT TO EMPLOYEE OF THE SEVERANCE BENEFITS
DESCRIBED IN THIS SECTION 1(D) SHALL BE SUBJECT TO EMPLOYEE’S EXECUTION AND
NON-REVOCATION OF A GENERAL RELEASE OF THE COMPANY AND ITS AFFILIATES IN A FORM
SUBSTANTIALLY SIMILAR TO THAT USED FOR SIMILARLY SITUATED EXECUTIVES OF THE
COMPANY AND ITS AFFILIATES.


 


(E)                                  MITIGATION; OFFSET.  IN THE EVENT OF
TERMINATION OF EMPLOYEE’S EMPLOYMENT PRIOR TO THE END OF THE TERM, EMPLOYEE
SHALL USE REASONABLE BEST EFFORTS TO SEEK OTHER EMPLOYMENT AND TO TAKE OTHER
REASONABLE ACTIONS TO MITIGATE THE AMOUNTS PAYABLE UNDER SECTION 1 HEREOF.  IF
EMPLOYEE OBTAINS OTHER EMPLOYMENT DURING THE TERM, THE AMOUNT OF ANY PAYMENT OR
BENEFIT PROVIDED FOR UNDER SECTION 1 HEREOF WHICH HAS BEEN PAID TO EMPLOYEE
SHALL BE REFUNDED TO THE COMPANY BY EMPLOYEE IN AN AMOUNT EQUAL TO ANY
COMPENSATION EARNED BY EMPLOYEE AS A RESULT OF EMPLOYMENT WITH OR SERVICES
PROVIDED TO ANOTHER EMPLOYER AFTER THE DATE OF EMPLOYEE’S TERMINATION OF
EMPLOYMENT AND PRIOR TO THE OTHERWISE APPLICABLE EXPIRATION OF THE TERM, AND ALL
FUTURE AMOUNTS PAYABLE BY THE COMPANY TO EMPLOYEE DURING THE REMAINDER OF THE
TERM SHALL BE OFFSET BY THE AMOUNT EARNED BY EMPLOYEE FROM ANOTHER EMPLOYER. 
FOR PURPOSES OF THIS SECTION 1(E), EMPLOYEE SHALL HAVE AN OBLIGATION TO INFORM
THE COMPANY REGARDING EMPLOYEE’S EMPLOYMENT STATUS FOLLOWING TERMINATION AND
DURING THE PERIOD ENCOMPASSING THE TERM.


 


(F)                                    ACCRUED OBLIGATIONS.  AS USED IN THIS
AGREEMENT, “ACCRUED OBLIGATIONS” SHALL MEAN THE SUM OF (I) ANY PORTION OF
EMPLOYEE’S BASE SALARY THROUGH THE DATE OF DEATH OR TERMINATION OF EMPLOYMENT
FOR ANY REASON, AS THE CASE MAY BE, WHICH HAS NOT YET BEEN PAID; AND (II) ANY
COMPENSATION PREVIOUSLY EARNED BUT DEFERRED BY EMPLOYEE (TOGETHER WITH ANY
INTEREST OR EARNINGS THEREON) THAT HAS NOT YET BEEN PAID.


 


2.                                       CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.


 


(A)                                  CONFIDENTIALITY.  EMPLOYEE ACKNOWLEDGES
THAT WHILE EMPLOYED BY THE COMPANY EMPLOYEE WILL OCCUPY A POSITION OF TRUST AND
CONFIDENCE.  EMPLOYEE SHALL NOT, EXCEPT AS MAY BE REQUIRED TO PERFORM EMPLOYEE’S
DUTIES HEREUNDER OR AS REQUIRED BY APPLICABLE LAW, WITHOUT LIMITATION IN TIME OR
UNTIL SUCH INFORMATION SHALL HAVE BECOME PUBLIC OTHER THAN BY EMPLOYEE’S
UNAUTHORIZED DISCLOSURE, DISCLOSE TO OTHERS OR USE, WHETHER DIRECTLY OR
INDIRECTLY, ANY CONFIDENTIAL INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES.  “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION
ABOUT THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND THEIR CLIENTS
AND CUSTOMERS THAT IS NOT DISCLOSED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES FOR FINANCIAL REPORTING PURPOSES AND THAT WAS LEARNED BY EMPLOYEE IN
THE COURSE OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, INCLUDING (WITHOUT LIMITATION) ANY PROPRIETARY KNOWLEDGE, TRADE
SECRETS, DATA, FORMULAE, INFORMATION AND CLIENT AND CUSTOMER LISTS AND ALL
PAPERS, RESUMES, AND RECORDS (INCLUDING COMPUTER RECORDS) OF THE DOCUMENTS
CONTAINING SUCH CONFIDENTIAL INFORMATION.  EMPLOYEE ACKNOWLEDGES THAT SUCH
CONFIDENTIAL INFORMATION IS SPECIALIZED, UNIQUE IN NATURE AND OF GREAT VALUE TO
THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES, AND THAT SUCH INFORMATION GIVES
THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES A COMPETITIVE ADVANTAGE. 
EMPLOYEE AGREES TO DELIVER OR RETURN TO THE COMPANY, AT THE COMPANY’S REQUEST AT
ANY TIME OR UPON TERMINATION OR EXPIRATION OF EMPLOYEE’S EMPLOYMENT OR

 

2

--------------------------------------------------------------------------------


 


AS SOON THEREAFTER AS POSSIBLE, ALL DOCUMENTS, COMPUTER TAPES AND DISKS,
RECORDS, LISTS, DATA, DRAWINGS, PRINTS, NOTES AND WRITTEN INFORMATION (AND ALL
COPIES THEREOF) FURNISHED BY THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES OR
PREPARED BY EMPLOYEE IN THE COURSE OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND
ITS SUBSIDIARIES OR AFFILIATES.  AS USED IN THIS AGREEMENT, “SUBSIDIARIES” AND 
“AFFILIATES” SHALL MEAN ANY COMPANY CONTROLLED BY, CONTROLLING OR UNDER COMMON
CONTROL WITH THE COMPANY.


 


(B)                                 NON-COMPETITION.                        
DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND FOR TWELVE (12) MONTHS
THEREAFTER, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, ON BEHALF OF EMPLOYEE OR
ON BEHALF OF OR WITH ANY OTHER PERSON, ENTERPRISE OR ENTITY, IN ANY INDIVIDUAL
OR REPRESENTATIVE CAPACITY, ENGAGE OR PARTICIPATE IN ANY BUSINESS, INCLUDING ITS
AFFILIATED INTERNET ENTITIES, THAT IS IN COMPETITION WITH THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY IN THE UNITED STATES OF AMERICA IN THE
FIELD OF TELEVISION RETAILING, INCLUDING, WITHOUT LIMITATION, QVC, SHOP NBC
(FORMERLY CALLED VALUEVISION) OR SHOP AT HOME, AS WELL AS ANY COMPANY WHICH
SUBSEQUENTLY ENTERS THE FIELD OF TELEVISION RETAILING AS ITS PRIMARY BUSINESS
(COLLECTIVELY, THE “COMPETING COMPANIES”). EMPLOYEE’S OBLIGATIONS UNDER THIS
SECTION SHALL CONTINUE DURING THE TERM AND FOR THE PERIOD AFTER THE TERM SET
FORTH ABOVE AND SHALL NOT, FOR ANY REASON, CEASE UPON TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY.  NOTWITHSTANDING ANYTHING ELSE CONTAINED IN THIS
SECTION, EMPLOYEE MAY OWN, FOR INVESTMENT PURPOSES ONLY, UP TO FIVE PERCENT (5%)
OF THE STOCK OF ANY COMPETING COMPANY IF IT IS A PUBLICLY-HELD CORPORATION WHOSE
STOCK IS EITHER LISTED ON A NATIONAL STOCK EXCHANGE OR ON THE NASDAQ NATIONAL
MARKET SYSTEM AND IF EMPLOYEE IS NOT OTHERWISE AFFILIATED WITH OR PARTICIPATING
IN SUCH CORPORATION.  AS USED HEREIN, “PARTICIPATE” MEANS LENDING ONE’S NAME TO,
ACTING AS CONSULTANT OR ADVISOR TO, BEING EMPLOYED BY OR ACQUIRING ANY DIRECT OR
INDIRECT INTEREST IN ANY BUSINESS OR ENTERPRISE, WHETHER AS A STOCKHOLDER,
PARTNER, OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT OR OTHERWISE.  IN THE EVENT
THAT (1) THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES PLACES, OR HAS
PLACED FOR IT, ALL OR SUBSTANTIALLY ALL OF ITS ASSETS UP FOR SALE WITHIN ONE
(1) YEAR AFTER TERMINATION OF EMPLOYEE’S EMPLOYMENT HEREUNDER OR (2) EMPLOYEE’S
EMPLOYMENT IS TERMINATED IN CONNECTION WITH THE DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF SUCH ASSETS (WHETHER BY SALE OF ASSETS, EQUITY OR
OTHERWISE), EMPLOYEE AGREES TO BE BOUND BY, AND TO EXECUTE SUCH ADDITIONAL
INSTRUMENTS AS MAY BE NECESSARY OR DESIRABLE TO EVIDENCE EMPLOYEE’S AGREEMENT TO
BE BOUND BY, THE TERMS AND CONDITIONS OF ANY NON-COMPETITION PROVISIONS RELATING
TO THE PURCHASE AND SALE AGREEMENT FOR SUCH ASSETS, WITHOUT ANY CONSIDERATION
BEYOND THAT EXPRESSED IN THIS AGREEMENT, PROVIDED THAT THE PURCHASE AND SALE
AGREEMENT IS NEGOTIATED IN GOOD FAITH WITH CUSTOMARY TERMS AND PROVISIONS AND
THE TRANSACTION CONTEMPLATED THEREBY IS CONSUMMATED.  NOTWITHSTANDING THE
FOREGOING, IN NO EVENT SHALL EMPLOYEE BE BOUND BY, OR OBLIGATED TO ENTER INTO,
ANY NON-COMPETITION PROVISIONS REFERRED TO IN THIS SECTION 2(B) WHICH EXTEND
BEYOND TWELVE (12) MONTHS, IN EACH CASE FROM THE DATE OF TERMINATION OF
EMPLOYEE’S EMPLOYMENT HEREUNDER OR WHOSE SCOPE EXTENDS THE SCOPE OF THE
NON-COMPETITION PROVISIONS SET FORTH IN THIS SECTION 2(B).  THE TWELVE (12)
MONTH TIME PERIOD REFERRED TO ABOVE SHALL BE TOLLED ON A DAY-FOR-DAY BASIS FOR
EACH DAY DURING WHICH EMPLOYEE PARTICIPATES IN ANY ACTIVITY IN VIOLATION OF THIS
SECTION 2(B) SO THAT EMPLOYEE IS RESTRICTED FROM ENGAGING IN THE CONDUCT
REFERRED TO IN THIS SECTION 2(B) FOR A FULL TWELVE (12) MONTHS.


 


(C)                                  NON-SOLICITATION OF EMPLOYEES.  EMPLOYEE
RECOGNIZES THAT HE WILL POSSESS CONFIDENTIAL INFORMATION ABOUT OTHER EMPLOYEES
OF THE COMPANY AND ITS SUBSIDIARIES OR

 

3

--------------------------------------------------------------------------------


 


AFFILIATES RELATING TO THEIR EDUCATION, EXPERIENCE, SKILLS, ABILITIES,
COMPENSATION AND BENEFITS, AND INTER-PERSONAL RELATIONSHIPS WITH SUPPLIERS TO
AND CUSTOMERS OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES.  EMPLOYEE
RECOGNIZES THAT THE INFORMATION HE WILL POSSESS ABOUT THESE OTHER EMPLOYEES IS
NOT GENERALLY KNOWN, IS OF SUBSTANTIAL VALUE TO THE COMPANY AND ITS SUBSIDIARIES
OR AFFILIATES IN DEVELOPING THEIR RESPECTIVE BUSINESSES AND IN SECURING AND
RETAINING CUSTOMERS, AND WILL BE ACQUIRED BY EMPLOYEE BECAUSE OF EMPLOYEE’S
BUSINESS POSITION WITH THE COMPANY.  EMPLOYEE AGREES THAT, DURING THE TERM (AND
FOR A PERIOD OF 24 MONTHS BEYOND THE EXPIRATION OF THE TERM), EMPLOYEE WILL NOT,
DIRECTLY OR INDIRECTLY, SOLICIT OR RECRUIT ANY EMPLOYEE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES FOR THE PURPOSE OF BEING EMPLOYED BY EMPLOYEE OR
BY ANY BUSINESS, INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER ENTITY ON
WHOSE BEHALF EMPLOYEE IS ACTING AS AN AGENT, REPRESENTATIVE OR EMPLOYEE AND THAT
EMPLOYEE WILL NOT CONVEY ANY SUCH CONFIDENTIAL INFORMATION OR TRADE SECRETS
ABOUT OTHER EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO
ANY OTHER PERSON EXCEPT WITHIN THE SCOPE OF EMPLOYEE’S DUTIES HEREUNDER.


 


(D)                                 PROPRIETARY RIGHTS; ASSIGNMENT.  ALL
EMPLOYEE DEVELOPMENTS SHALL BE MADE FOR HIRE BY THE EMPLOYEE FOR THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES.  “EMPLOYEE DEVELOPMENTS” MEANS ANY IDEA,
DISCOVERY, INVENTION, DESIGN, METHOD, TECHNIQUE, IMPROVEMENT, ENHANCEMENT,
DEVELOPMENT, COMPUTER PROGRAM, MACHINE, ALGORITHM OR OTHER WORK OR AUTHORSHIP
THAT (I) RELATES TO THE BUSINESS OR OPERATIONS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, OR (II) RESULTS FROM OR IS SUGGESTED BY ANY
UNDERTAKING ASSIGNED TO THE EMPLOYEE OR WORK PERFORMED BY THE EMPLOYEE FOR OR ON
BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, WHETHER CREATED
ALONE OR WITH OTHERS, DURING OR AFTER WORKING HOURS.  ALL CONFIDENTIAL
INFORMATION AND ALL EMPLOYEE DEVELOPMENTS SHALL REMAIN THE SOLE PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.  THE EMPLOYEE SHALL ACQUIRE NO
PROPRIETARY INTEREST IN ANY CONFIDENTIAL INFORMATION OR EMPLOYEE DEVELOPMENTS
DEVELOPED OR ACQUIRED DURING THE TERM.  TO THE EXTENT THE EMPLOYEE MAY, BY
OPERATION OF LAW OR OTHERWISE, ACQUIRE ANY RIGHT, TITLE OR INTEREST IN OR TO ANY
CONFIDENTIAL INFORMATION OR EMPLOYEE DEVELOPMENT, THE EMPLOYEE HEREBY ASSIGNS TO
THE COMPANY ALL SUCH PROPRIETARY RIGHTS.  THE EMPLOYEE SHALL, BOTH DURING AND
AFTER THE TERM, UPON THE COMPANY’S REQUEST, PROMPTLY EXECUTE AND DELIVER TO THE
COMPANY ALL SUCH ASSIGNMENTS, CERTIFICATES AND INSTRUMENTS, AND SHALL PROMPTLY
PERFORM SUCH OTHER ACTS, AS THE COMPANY MAY FROM TIME TO TIME IN ITS DISCRETION
DEEM NECESSARY OR DESIRABLE TO EVIDENCE, ESTABLISH, MAINTAIN, PERFECT, ENFORCE
OR DEFEND THE COMPANY’S RIGHTS IN CONFIDENTIAL INFORMATION AND EMPLOYEE
DEVELOPMENTS.


 


(E)                                  COMPLIANCE WITH POLICIES AND PROCEDURES. 
DURING THE TERM, EMPLOYEE SHALL ADHERE TO THE POLICIES AND STANDARDS OF
PROFESSIONALISM SET FORTH IN THE COMPANY’S POLICIES AND PROCEDURES AS THEY MAY
EXIST FROM TIME TO TIME.


 


(F)                                    REMEDIES FOR BREACH.  EMPLOYEE EXPRESSLY
AGREES AND UNDERSTANDS THAT EMPLOYEE WILL NOTIFY THE COMPANY IN WRITING OF ANY
ALLEGED BREACH OF THIS AGREEMENT BY THE COMPANY, AND THE COMPANY WILL HAVE 30
DAYS FROM RECEIPT OF EMPLOYEE’S NOTICE TO CURE ANY SUCH BREACH.


 


EMPLOYEE EXPRESSLY AGREES AND UNDERSTANDS THAT THE REMEDY AT LAW FOR ANY BREACH
BY EMPLOYEE OF THIS SECTION 2 WILL BE INADEQUATE AND THAT DAMAGES FLOWING FROM
SUCH BREACH ARE

 

4

--------------------------------------------------------------------------------


 


NOT USUALLY SUSCEPTIBLE TO BEING MEASURED IN MONETARY TERMS.  ACCORDINGLY, IT IS
ACKNOWLEDGED THAT UPON EMPLOYEE’S VIOLATION OF ANY PROVISION OF THIS SECTION 2
THE COMPANY SHALL BE ENTITLED TO OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION
IMMEDIATE INJUNCTIVE RELIEF AND OBTAIN A TEMPORARY ORDER RESTRAINING ANY
THREATENED OR FURTHER BREACH AS WELL AS AN EQUITABLE ACCOUNTING OF ALL PROFITS
OR BENEFITS ARISING OUT OF SUCH VIOLATION.  NOTHING IN THIS SECTION 2 SHALL BE
DEEMED TO LIMIT THE COMPANY’S REMEDIES AT LAW OR IN EQUITY FOR ANY BREACH BY
EMPLOYEE OF ANY OF THE PROVISIONS OF THIS SECTION 2, WHICH MAY BE PURSUED BY OR
AVAILABLE TO THE COMPANY.


 


(G)                                 SURVIVAL OF PROVISIONS.  THE OBLIGATIONS
CONTAINED IN THIS SECTION 2 SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 2,
SURVIVE THE TERMINATION OR EXPIRATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
AND, AS APPLICABLE, SHALL BE FULLY ENFORCEABLE THEREAFTER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.  IF IT IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN ANY STATE THAT ANY RESTRICTION IN THIS SECTION 2 IS EXCESSIVE IN
DURATION OR SCOPE OR IS UNREASONABLE OR UNENFORCEABLE UNDER THE LAWS OF THAT
STATE, IT IS THE INTENTION OF THE PARTIES THAT SUCH RESTRICTION MAY BE MODIFIED
OR AMENDED BY THE COURT TO RENDER IT ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED
BY THE LAW OF THAT STATE.


 


3.                                       TERMINATION OF PRIOR AGREEMENTS.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND TERMINATES
AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (WHETHER WRITTEN
OR ORAL) BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT NEITHER THE COMPANY NOR ANYONE
ACTING ON ITS BEHALF HAS MADE, AND IS NOT MAKING, AND IN EXECUTING THIS
AGREEMENT, THE EMPLOYEE HAS NOT RELIED UPON, ANY REPRESENTATIONS, PROMISES OR
INDUCEMENTS EXCEPT TO THE EXTENT THE SAME IS EXPRESSLY SET FORTH IN THIS
AGREEMENT.  EMPLOYEE HEREBY REPRESENTS AND WARRANTS THAT BY ENTERING INTO THIS
AGREEMENT, EMPLOYEE WILL NOT RESCIND OR OTHERWISE BREACH AN EMPLOYMENT AGREEMENT
WITH EMPLOYEE’S CURRENT EMPLOYER PRIOR TO THE NATURAL EXPIRATION DATE OF SUCH
AGREEMENT


 


4.                                       ASSIGNMENT; SUCCESSORS.  THIS AGREEMENT
IS PERSONAL IN ITS NATURE AND NONE OF THE PARTIES HERETO SHALL, WITHOUT THE
CONSENT OF THE OTHERS, ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER, PROVIDED THAT, IN THE EVENT OF THE MERGER, CONSOLIDATION,
TRANSFER, OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITH
OR TO ANY OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE
PROVISIONS HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSOR
AND SUCH SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES, COVENANTS,
DUTIES, AND OBLIGATIONS OF THE COMPANY HEREUNDER, AND ALL REFERENCES HEREIN TO
THE “COMPANY” SHALL REFER TO SUCH SUCCESSOR.


 


5.                                       WITHHOLDING.  THE COMPANY SHALL MAKE
SUCH DEDUCTIONS AND WITHHOLD SUCH AMOUNTS FROM EACH PAYMENT AND BENEFIT MADE OR
PROVIDED TO EMPLOYEE HEREUNDER, AS MAY BE REQUIRED FROM TIME TO TIME BY
APPLICABLE LAW, GOVERNMENTAL REGULATION OR ORDER.


 


6.                                       HEADING REFERENCES.  SECTION HEADINGS
IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  REFERENCES
TO “THIS AGREEMENT” OR THE USE OF THE TERM “HEREOF” SHALL REFER TO THESE
STANDARD TERMS AND CONDITIONS AND THE EMPLOYMENT AGREEMENT ATTACHED HERETO,
TAKEN AS A WHOLE.

 

5

--------------------------------------------------------------------------------


 


7.                                       WAIVER; MODIFICATION.  FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY OF THE TERMS, COVENANTS, OR CONDITIONS
HEREOF SHALL NOT BE DEEMED A WAIVER OF SUCH TERM, COVENANT, OR CONDITION, NOR
SHALL ANY WAIVER OR RELINQUISHMENT OF, OR FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH, ANY RIGHT OR POWER HEREUNDER AT ANY ONE OR MORE TIMES BE DEEMED
A WAIVER OR RELINQUISHMENT OF SUCH RIGHT OR POWER AT ANY OTHER TIME OR TIMES. 
THIS AGREEMENT SHALL NOT BE MODIFIED IN ANY RESPECT EXCEPT BY A WRITING EXECUTED
BY EACH PARTY HERETO.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER
THE ASSIGNMENT OF EMPLOYEE TO A DIFFERENT REPORTING OFFICER DUE TO A
REORGANIZATION OR AN INTERNAL RESTRUCTURING OF THE COMPANY OR ITS AFFILIATED
COMPANIES NOR A CHANGE IN THE TITLE OF THE REPORTING OFFICER SHALL CONSTITUTE A
MODIFICATION OR A BREACH OF THIS AGREEMENT.


 


8.                                       SEVERABILITY.  IN THE EVENT THAT A
COURT OF COMPETENT JURISDICTION DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS
IN VIOLATION OF ANY LAW OR PUBLIC POLICY, ONLY THE PORTIONS OF THIS AGREEMENT
THAT VIOLATE SUCH LAW OR PUBLIC POLICY SHALL BE STRICKEN.  ALL PORTIONS OF THIS
AGREEMENT THAT DO NOT VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE IN
FULL FORCE AND EFFECT.  FURTHER, ANY COURT ORDER STRIKING ANY PORTION OF THIS
AGREEMENT SHALL MODIFY THE STRICKEN TERMS AS NARROWLY AS POSSIBLE TO GIVE AS
MUCH EFFECT AS POSSIBLE TO THE INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.


 


9.                                       INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD EMPLOYEE HARMLESS FOR ACTS AND OMISSIONS IN EMPLOYEE’S
CAPACITY AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY TO THE MAXIMUM
EXTENT PERMITTED UNDER APPLICABLE LAW; PROVIDED, HOWEVER, THAT NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES SHALL INDEMNIFY EMPLOYEE FOR
ANY LOSSES INCURRED BY EMPLOYEE AS A RESULT OF ACTS DESCRIBED IN SECTION 1(C) OF
THIS AGREEMENT.


 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Date: 12/1/04

 

 

 

 

HSN GENERAL PARTNER LLC

 

 

 

 

 

/s/ Lisa Letizo

 

By:  Lisa Letizio

 

Title:  Executive VP Human Resources

 

 

 

 

 

 /s/ Mark Ethier

 

MARK ETHIER

 

6

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is entered into
by and between Mark Ethier (“Employee”) and HSN General Partner LLC, a Delaware
limited liability company (the “Company”), and is effective as of the date
signed below (“Effective Date”).

 

WHEREAS, Employee and Company previously entered into an Employment Agreement as
of December 1, 2004; and

 

WHEREAS, Employee and Company now wish to modify that Employment Agreement with
this First Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and Company have agreed and do hereby agree as follows:

 

A.           Section 2A, “TERM OF AGREEMENT”, shall extend two (2) years from
March 1, 2008 unless sooner terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions.

 

B.             Section 3A, “BASE  SALARY”, shall remain the same during the
Term.

 

C.             Unless specifically changed by this First Amendment, all other
terms and conditions in the Employment Agreement shall remain in full force and
effect.

 

D.            The Employment Agreement and this First Amendment shall be
referred to collectively as the “Agreement.”

 

IN WITNESS WHEREOF, Employee and Company have executed this First Amendment on
this 9th day of July, 2007.

 

 

/s/ Lisa Letizio

 

/s/ Mark Ethier

Lisa Letizio

 

Mark Ethier

VP Human Resources

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) is entered
into by and between Mark Ethier (“Employee”) and HSN General Partner LLC, a
Delaware limited liability company (the “Company”), and is effective as of the
date signed below (“Effective Date”).

 

WHEREAS, Employee and Company previously entered into an Employment Agreement as
of December 1, 2004, and a First Amendment to Employment Agreement as of July 9,
2007 ( collectively the “Employment Agreement”); and

 

WHEREAS, Employee and Company now wish to modify that Employment Agreement with
this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and Company have agreed and do hereby agree as follows:

 

A.           Section 3A, “BASE  SALARY”, shall be $450,000 during the Term.

 

B.             Unless specifically changed by this Second Amendment, all other
terms and conditions in the Employment Agreement shall remain in full force and
effect.

 

C.             The Employment Agreement and this Second Amendment shall be
referred to collectively as the “Agreement.”

 

IN WITNESS WHEREOF, Employee and Company have executed this First Amendment on
this 23rd day of June, 2008.

 

 

/s/ Lisa Letizio

 

/s/ Mark Ethier

Lisa Letizio

 

Mark Ethier

VP Human Resources

 

 

 

--------------------------------------------------------------------------------
